Citation Nr: 0411554	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  94-38 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected arthritis of the low back, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected arthritis of the knees, currently evaluated as 10 
percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1968 to 
August 1969, and from March 1971 to March 1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on a rating decision of the RO.  

The veteran's claim was remanded for additional development 
and adjudication in August 1999.  It was returned to the 
Board in April 2004.  



FINDING OF FACT

The veteran is shown to have failed, without good cause, to 
report for October 2002 and February 2003 VA examinations 
which are necessary to substantiate his claims.  




CONCLUSION OF LAW

1.  The claim for an increased rating for the service-
connected arthritis of the low back must be denied by 
operation of law.  38 C.F.R. § 3.655(a), (b) (2003).  

2.  The claim for an increased rating for the service-
connected arthritis of the knees must be denied by operation 
of law.  38 C.F.R. § 3.655(a), (b) (2003).  

3.  The claim for a total rating based on individual 
unemployability due to service-connected disability must be 
denied by operation of law.  38 C.F.R. § 3.655(a), (b) 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, by way of background, the Board notes 
that the veteran's substantially complete application for 
increased ratings was received in February 1991.  The 
veteran's claim for a total rating based on individual 
unemployability was received in April 1991.  Thereafter, a 
July 1991 rating decision denied the claims.  

Only after that rating actions were promulgated did the RO, 
in September 1999 and February 2003 provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate the claim.  

The Board also observes that the veteran was advised, via an 
April 1992 Statement of the Case and Supplemental Statements 
of the Case in August 1992, September 1994 and December 2003 
of the information and evidence necessary to substantiate his 
claim.  The veteran was also advised of the evidence 
necessary to substantiate his claims via the Board's August 
1999 remand.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement would be considered 
harmless.  While the notice provided to the veteran in 
September 1999 and February 2003 was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by the RO prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Finally, since these claims are now resolved on the basis of 
the law rather than the facts, the Board finds that further 
discussion of VCAA is not necessary in this case.  


II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that further development of the medical evidence is in order.  

Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disabilities at issue.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The VA treatment records from March 1989 indicate that the 
veteran underwent a lumbar disc excision at the L5-S1 level.  

A March 1990 VA orthopedic clinic treatment note indicates 
that there was no organic basis for the veteran's complaints.  
It was noted that the veteran had numerous psychiatric 
diagnoses related to somatoform pain disorder.  A careful 
examination revealed no knee pathology.  The veteran was 
discharged from the clinic.  

The veteran submitted the instant claim for increase in 
February 1991.  He indicated that he suffered a great deal of 
pain and that he had sought acupuncture for relief.  He 
stated that he required a cane to assist him in ambulation.

A February 1991 Social Security Disability Determination 
indicates that the veteran was found to suffer from severe 
impairments to include various psychiatric disorders and 
chronic back pain.  

VA examinations were conducted in April 1991.  The veteran 
complained of left knee locking and right knee pain which 
required a cane.  There was no swelling or deformity noted, 
nor was there evidence of ligamentous instability or 
patellofemoral crepitance.  There was no medial or lateral 
joint line tenderness.  Range of motion was zero to 120 
degrees bilaterally.  The diagnosis was bilateral knee pain 
with no clinical objective findings.  

With respect to his back, the veteran complained of decreased 
motion and pain requiring a cane.  He stated that his back 
disability precluded employment.  There were no postural or 
fixed deformities.  The musculature of the veteran's back was 
symmetrical with no evidence of atrophy.  Forward flexion was 
to 65 degrees, with complaints of pain throughout the range 
of motion.  

The examiner noted that the veteran was unable to make 
contact with the floor by 12 inches, however he was able to 
dress himself and flex his spine, tie his shoes and pull on 
his pants with no complaints of back discomfort.  Extension 
was to 25 degrees, right lateral flexion was to 10 degrees, 
left lateral flexion was to 15 degrees and rotation was to 45 
degrees bilaterally.  Motor and sensory examinations were 
essentially normal.  

The diagnosis was that of post laminectomy syndrome, lumbar 
spine, with systemic amplification of persistent back pain.  
The examiner noted that there were no significant objective 
findings.

A February 1992 VA discharge summary indicates that the 
veteran underwent re-exploration of his hemilaminectomy and 
discectomy.  A foraminotomy was carried out due to nerve root 
scarring and absence of disc.  The veteran was noted to have 
some, but not complete, relief from his radicular pain post 
surgically.

The veteran appeared before a Veterans Law Judge in August 
1993.  He testified that he had been involved in a motor 
vehicle accident during his tour in Vietnam.  He described 
the pain from his back disability and noted that he had sharp 
pains down his left leg.  He noted that walking and prolonged 
sitting made his back and knee pain worse.  He indicated that 
he could not stand for any length of time.  The veteran's 
wife testified that his back and knee disabilities had become 
worse over time.  She indicated that he could not walk up 
steps or help with household tasks.  

The veteran's claims came before the Board in August 1999.  
The Board determined that additional development of evidence 
was in order and remanded the veteran's case to the RO.  

In September 1999 the RO contacted the veteran by mail to 
notify him of the Board's remand.  He was instructed to 
identify providers of all treatment of his knee and low back 
disabilities.  He was also asked to submit an up-to-date 
employment statement.  No response was received to the RO's 
September 1999 letter.

A September 2000 statement from the veteran indicates that he 
had moved to Ohio.  In September 2000, the veteran's 
representative contacted the Cleveland, Ohio RO and asked 
that the veteran's claims folders be transferred to that 
office.  

In a February 2001 letter to the veteran's Ohio address, the 
RO reiterated the request for the veteran to identify all 
care providers.  No response to this letter was received.  

The VA treatment notes from the Pittsburgh Healthcare System, 
dated in May 2002, indicate osteoarthritis.  The provider 
also noted that disc bulging was revealed on prior films.  
Notably, the veteran had full range of motion without pain.  
Sensation was intact over the lower extremities.  A June 2002 
note indicates osteoarthritis and states that the veteran was 
using Ibuprofen with good pain control.  

The RO undertook to schedule VA examinations for the veteran 
in October 2002.  The record reflects that notification was 
sent to the veteran's last known address.  There is no 
indication that the notification was returned undelivered.  
The veteran failed to appear for the scheduled examinations.  

The jurisdiction over the veteran's claims folders was 
transferred to the RO in Pittsburgh, Pennsylvania in January 
2003.  

The RO undertook to schedule the veteran for VA examinations 
in February 2003.  The veteran was notified by letter at his 
last known address.  He was advised that failure to report 
for his examinations could cause delay or an adverse decision 
in his appeal.  

That letter was returned as undeliverable in February 2003.  
A February 2003 note from the VA Medical Center indicates 
that the veteran did not appear for his examinations and that 
the notification was undelivered.  

Address information requests were made by the RO in April and 
May 2003.  A June 2003 response indicates that the veteran 
had moved and left no forwarding address.  


A.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  


i. Arthritis of the Low Back 

Limitation of motion of the lumbar spine will be evaluated as 
20 percent disabling where it is moderate and as 40 percent 
disabling where it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective September 23, 2002, changes were made to 
the schedular criteria for evaluating intervertebral disc 
syndrome, as set forth in 38 C.F.R. §§ 4.71a (2003).   See 67 
Fed. Reg. 56513-56516 (2002).  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.   See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-
2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  

The revised diagnostic code provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician, with a 60 percent evaluation being warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Where there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as well as unfavorable 
ankylosis of the entire spine, a 100 percent evaluation is 
warranted.   See 67 Fed. Reg. 56513-56516 (2002).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

Based on the evidence currently of record, for discussion 
purposes only, the Board concludes that an evaluation 
exceeding 20 percent for the service-connected arthritis of 
the low back would not be assignable under either the former 
or current schedular criteria.  

In this regard that Board notes that an April 1991 VA 
examiner indicated that there were no significant objective 
findings and that there was systemic amplification of 
persistent back pain.  Although a VA healthcare provider 
noted in May 2002 that disc bulging had been revealed on 
prior films, he indicated that the veteran had full range of 
motion without pain and that sensation was intact over the 
lower extremities.  

The Board concluded in August 1999 that an additional VA 
examination was necessary to establish the veteran's 
entitlement to a higher rating for arthritis of the low back.  
However, despite notification of two scheduled examinations 
at his address of record, the veteran failed to report.  He 
has offered no explanation for his failure to report for 
these VA examinations.  

The record indicates that the RO has made three attempts to 
verify the veteran's current address.  In June 2003 the U.S. 
Postal Service indicated that the veteran had moved and left 
no forwarding address.  Therefore, his claim for increased 
ratings for the service-connected arthritis of the low back 
must be denied by operation of law.  38 C.F.R. § 3.655.


Ii.  Arthritis of the Knees

The arthritis of the veteran's knees is also evaluated under 
Diagnostic Code 5003. Normal range of knee motion is 
extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. 
§ 4.71, Plate II (2003).  

A noncompensable evaluation is warranted where flexion of the 
leg is limited to 60 degrees, a 10 percent rating is 
warranted where flexion of the leg is limited to 45 degrees 
and a 20 percent rating is warranted where flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees and a 20 percent rating is warranted for extension 
limited to 15 degrees.   38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight 
or a 20 percent evaluation if it is moderate. A 30 percent 
evaluation is warranted where such impairment is severe.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  

Removal of the semilunar cartilage warrants a 10 percent 
evaluation where it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

The veteran's degenerative arthritis of the knees is 
currently evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5003.  As noted above, degenerative arthritis 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  

Despite the veteran's argument that his arthritis of the 
knees warrants a higher evaluation, for discussion purposes, 
the Board notes that the medical evidence of record 
consistently shows that the limitation of motion of the 
veteran's knees would be rated as noncompensable under the 
Diagnostic Codes for limitation of flexion and extension.  In 
fact, the veteran retains significant range of motion of his 
knees.  

A March 1990 VA examination revealed no knee pathology, and 
an April 1991 VA examination revealed no clinical objective 
findings regarding the veteran's knees.  The records from May 
2002 indicated that the veteran had full range of motion.  
The limitation of motion of the veteran's knees clearly does 
not more nearly approximate that required for a 20 percent 
evaluation than required for a 10 percent evaluation.  The 
Board has also considered other, potentially applicable 
Diagnostic Codes.  

However, there is no evidence of recurrent subluxation or 
lateral instability, so a higher rating under Diagnostic Code 
5257 is not warranted.  

The Board has concluded that an additional VA examination is 
necessary to establish the veteran's entitlement to a rating 
in excess of 10 percent for arthritis of the knees.  However, 
despite notification of his scheduled examinations at his 
address of record, the veteran failed to report.  He has 
offered no explanation for his failure to report for his 
scheduled VA examinations.  

Moreover, as discussed, the RO has made significant attempts 
to obtain a current address at which the veteran might be 
notified of scheduled examinations.  Therefore, his claim for 
increased ratings for arthritis of the knees must be denied 
by operation of law.  38 C.F.R. § 3.655.  


B.   Total Compensation Rating based on Individual 
Unemployability

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet.App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

The veteran is currently in receipt of service connection for 
arthritis of the low back, rated as 20 percent disabling; 
tinnitus, rated as  rated as 10 percent disabling; and 
arthritis of the knees, rated as 10 percent disabling.  The 
combined rating for the veteran's service connected 
disabilities is 40 percent.  

As discussed, when entitlement or continued entitlement to a 
VA benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate. 38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

When the veteran's claim for a total rating was before the 
Board in August 1999, the Board remanded the claim because 
additional development was required.  The development ordered 
by the Board included VA examinations to determine the impact 
of the veteran's service-connected disabilities on his 
ability to work.  

Two ROs undertook to schedule the veteran for VA examinations 
in October 2002 and February 2003.  The evidence of record 
indicates that the veteran failed to report for the October 
2002 examination and that notification for the February 2003 
examination went undelivered.  As noted previously, the RO 
has attempted to obtain the veteran's current address but has 
been unsuccessful in doing so.  

Additional VA examinations are necessary to establish the 
veteran's entitlement to a total rating based on 
unemployability.  In this regard, the Board notes the medical 
evidence of record does not support the assignment of a total 
rating.  VA has been unable to contact the veteran to notify 
him of scheduled examinations because the veteran has moved 
and did not leave a forwarding address.  

In any event, Additional VA examinations are necessary to 
substantiate the veteran's claim and absent a current 
address, VA is unable to contact him regarding any such 
examinations.  Therefore, the claim must be denied by 
operation of law.  38 C.F.R. § 3.655.  



ORDER

The claim for an increased rating for the service-connected 
arthritis of the low back is denied.  

The claim for an increased rating for the service-connected 
arthritis of the knees is denied.  

The claim for a total rating based on individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



